Detailed Action 

Notice of Pre-AIA  or AIA  Status 
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. This is the initial office action that has been issued in response to patent application 16/086,412, filed on 09/18/2018. Claims 14 has been amended. Claims 1-14 are pending examination. Claim 1 and 13 are independent claims. 
Priority 
3. The application is a section 371 national stage application of International Application No. PCT/EP2017/055081 03/03/2017 filed on 09/18/2018. The certified copy has been file with United Kingdom Patent Application No. EP 16162937.3. Filed on 03/30/2016. 

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
 
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. Claim 1-14 are rejected under 35 U.S.C as being unpatentable over Giokas (US 20150128274 A1)in view of Spencer (US 9336385 B1) in further view of Chang (US 2010/262873 A1.

12. Reagrding Claim 1, Giokas discloses, a computer implemented method to identify a computer security threat based on a communication via a computer network, the method comprising (Giokas, ¶[0010], A network security monitor of the present disclosure can identify networks and systems infected with attacks (known or unknown). The network security monitor can detect multiple types of APTs that are present in the network prior to the network security monitor being initiated, or APTs that may attempt to infiltrate the network after the integration of the network security monitor.): 
Giokas in view of Spencer does not explicitly disclose the following limitations that Chang teaches: 
receiving a definition of acceptable network communication characteristics for each of a plurality of communication protocols(Chang, ¶[0008] the event characteristic grouping unit may include: a security event collecting unit that collects the security events; and an event grouping unit that aligns traffic for each protocol on the basis of the characteristic information items of the security events received from the security event collecting unit, and combines the characteristic information items of the security events for each protocol to generate the event group.);receiving a first set of security events for the communication, each security event including network communication characteristics for the communication (Chang, ¶[0038], In order to generate the event groups, the event grouping unit 14 selects one or two elements from the characteristic information of the security events for each protocol, that is, the source IP address, the destination IP address, the destination port, and the source port, and .); for each security event in the first set of security events: identifying a communication protocol associated with the security event (Chang, ¶[0034], The event characteristic grouping unit 10 classifies collected security events according to protocols, and groups the security events classified according to protocols on the basis of characteristic information.), detecting deviations of network communication characteristics of the security event from the acceptable network communication characteristics for the identified communication protocol(Chang ¶[0034], FIG. 1 includes an event characteristic grouping unit 10, a division display unit 20, an error determining unit 30, and an event information storage unit 40. The event characteristic grouping unit 10 classifies collected security events according to protocols, and groups the security events classified according to protocols on the basis of characteristic information. ¶[0037], The event grouping unit 14 aligns traffic for each protocol on the basis of the characteristic information of the security events collected by the security event collecting unit 12, and generates event groups on the basis of the characteristic information of the security events for each protocol.), 



and generating a record of each deviation identifying a communication characteristic for which the deviation is detected (Giokas, ¶[0012] The method can include a report engine configured on the network security monitor generating a report based on the comparing to identify a threat.); so as to generate a set of one or more records of deviation for the first set of security events; 
Giokas does not explicitly disclose the following limitation that Spencer teaches:
and storing the set of one or more records of deviation as a security threat identifier for identifying subsequent security threats by comparing with the set of one or more records (Spencer, Col. 3, A method may also include one or more of the steps of collecting threat information via a capture hook; creating an event log; accessing and updating a pattern space of threat fingerprint patterns; categorizing and prioritizing events by comparing events from the event log to the pattern space; creating and storing a historical model of a client device; maintaining a system model of the client device and recording system changes; and/or comparing a response script to a relevant characteristic of a client device before execution of a response script.).
	Giokas in view of Spencer are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “network security and data management” It would of have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Giokas in view of Spencer to include steps of collecting threat information by comparing events from the even log to the pattern space. 

13. Regarding Claim 2, Giokas in view of Spencer discloses, receiving a second set of security events for the communication(Giokas, ¶[0015], In some embodiments, the method may include the network security monitor receiving, via the first computer network, a first threat indicator from a first repository in a first format. The method may include the network security monitor receiving, via the first computer network, a second threat indicator from a second repository in a second format.); 5Attorney Docket No.: 4359.203WOUSO1repeating the identifying, the detecting and the generating for the second set of security events so as to generate a set of one or more records of deviation for the second set of security events(Giokas, ¶[0091], The network security monitor may include a report engine 230 that generates a report based on whether or not at threat is detected in the protected network, and communicates the report to a client 102a-n via the protected network 204 or other entity.); and identifying the second set of security events as related to the same computer security threat as the first set of security events based on a comparison of the security threat identifier and the set of records of deviation for the second set of security events(Spencer, Col.2, There also may be a system wherein the TDA includes a collector module, a detector module, and a reporter module; wherein the TDA collects information via a capture hook; wherein the collector module creates an event log; wherein the detector module includes a pattern space of threat fingerprints, and the detector categorizes and prioritizes events by comparing events from the event log to the pattern space, a threat fingerprint consists of one or more specific events that imply an attack is underway;).

14. Regarding Claim 3, Giokas in view of Spencer discloses, receiving a definition of one or more computer security threats(Giokas, ¶[0014], The method may include the network security monitor updating, based on the schema, the list of threat indicators based on one or more threat indicators received from at least one of the first repository or the second repository.), each computer security threat being defined, for each of one or more communication protocols, by a set of deviations from the acceptable network communication characteristic for the communication protocol(Spencer, Col. 2, There may be a system for real-time detection and management of security threats, that may include one or more of the following: a threat detection agent (TDA) module residing on and/or in communication with a client device and including one or more of the following: instructions for observing activity occurring on or related to a client device; instructions controlling collection of data from the client device; instructions comparing the configuration of the client device against a configuration file and/or generating a threat detection signal when the observed configuration differs from the configuration file;), wherein storing the set of records of deviation as a security threat identifier is responsive to a comparison of the one or more records generated for the first set of security events to the received definition of one or more computer security threats(Spencer, Col. 2, instructions comparing the configuration of the client device against a configuration file and/or generating a threat detection signal when the observed configuration differs from the configuration file; a threat response agent (TRA) module in communication with the client device and including: instructions for altering operating characteristics of a client device in response to a threat response signal; one or more threat management server (TMS) modules in communication with one or more TDA modules and with one or more TRA modules, and physically remote from the client devices being observed).

15. Regarding Claim 4, Giokas in view of Spencer discloses, wherein the definition of acceptable network communication characteristics for a communication protocol is based on a specification of the communication protocol (Spencer, Col. 21, In one embodiment, there may be protocols and/or modules which function in communicating, propagating, delivering and/or sending data/information between each of the TIPS modules. In a non-limiting example, there is a PinpointID module. The PinpointID module communicates using various communication protocols. Each communication protocol is secured by industry standard security protocols such as, but not limited to TLS 1.1 (Transport Layer Security)).

16. Regarding Claim 5, Giokas in view of Spencer discloses, wherein one or more computer security threats is further defined by an extent or range of extents of deviation from acceptable network communication characteristics for the communication protocol(Spencer, Col. 7, Communication among the parties in accordance with the present invention may be accomplished through any suitable communication channels, such as, for example, a telephone network, an extranet, an intranet, Internet, point of interaction device (point of sale device, personal digital assistant, cellular phone, kiosk, etc.), online communications, off-line communications, wireless communications, transponder communications, local area network (LAN), wide area network (WAN), networked or linked devices and/or the like).

17. Regarding Claim 6, Giokas in view of Spencer discloses, wherein one or more of the records of each deviation further identifies an extent of deviation between network communication characteristics of the security event from acceptable network communication characteristics for the identified communication protocol (Giokas, ¶[0012], The list of threat indicators can be based on a plurality of threat indicators received from a plurality of heterogeneous repositories via the first computer network. The method can include a log correlation engine configured on the network security monitor comparing the list of threat indicators with the indexed logs. The method can include a report engine configured on the network security monitor generating a report based on the comparing to identify a threat.).

18. Regarding Claim 7, Giokas in view of Spencer discloses, wherein network communication characteristics include one or more of: a size, a range of sizes, a volume, a range of volumes, a rate or a range or rates of data in the communication; a size or range of sizes of a header of a message in the communication; characteristics of a source entity to the communication; characteristics of a destination entity to the communication; or features of a communication protocol(Giokas, ¶[0071], Connections can be established using a variety of communication protocols (e.g., TCP/IP, Ethernet, ARCNET, SONET, SDH, Fiber Distributed Data Interface (FDDI), IEEE 802.11a/b/g/n/ac CDMA, GSM, WiMax and direct asynchronous connections).).

19. Regarding Claim 8, Giokas in view of Spencer discloses, wherein features of a communication protocol include one or more of: an order of messages or types of message according to one or more protocol definitions; or a message structure or format(Giokas, ¶[0132] The report engine can communicate this report via a network in various forms using various communication techniques including, e.g., text messages, SMS messages, instant messaging, emails, notifications, prompts, visual alerts, lights, alarm sounds, etc.).

20. Regarding Claim 9, Giokas in view of Spencer discloses, wherein characteristics of the source entity include one or more of: a particular port of the source entity; a set of ports of the source entity; or a number of ports of the source entity (Giokas, ¶[0078], In some embodiments, the status of one or more machines 102, 106 in the network 104 are monitored, generally as part of network management. In one of these embodiments, the status of a machine may include an identification of load information (e.g., the number of processes on the machine, CPU and memory utilization), of port information (e.g., the number of available communication ports and the port addresses), or of session status (e.g., the duration and type of processes, and whether a process is active or idle).).

21. Regarding Claim 10, Giokas in view of Spencer discloses, wherein characteristics of the destination entity include one or more of: a particular port of the destination entity; a set of ports of the destination entity; or a number of ports of the destination entity (Giokas, ¶[0122] The monitoring agent may generate logs based on traffic in the protected network (e.g., source/destination IP addresses or ports, URLs, etc.)).

22. Regarding Claim 11, Giokas in view of Spencer discloses, wherein the security events are received from one or more computer security services (Giokas, ¶[0011], The network security monitor may receive, retrieve, parse, or otherwise obtain the one or more lists updated via crowd sourcing, thereby improving network security monitor's coverage of APTs. The network security monitor may use, in some embodiments, techniques related to Knowledge Management, Semantics, Big Data technology and analytics to facilitate updating the list.).

23. Regarding Claim 12, Giokas in view of Spencer discloses, wherein one or more of the computer security services include: an intrusion detection system; a malware detection system; a firewall; a proxy; an antivirus system; or a spyware detection system(Giokas, ¶[0021], In some embodiments, the second computer network is a secure network configured to block unauthorized access. In some embodiments the plurality of logs include a compilation of logs generated by the monitoring agent, the monitoring agent including at least one of an antivirus tool, a network security element, an intrusion prevention system, or an intrusion detection system. In some embodiments, the plurality of logs include at least one of a general system log, a network security log, an intrusion prevention system log, an intrusion detection system log, or an antivirus application log.).

24. Regarding Claim 13, Giokas discloses, a computer system comprising: a processor and memory storing computer program code for identifying a computer security threat based on a communication via a computer network, the processor and memory configured to: receive a definition of acceptable network communication characteristics for each of a plurality of communication protocols(Giokas, in view of Spencer, ¶[0023],  Another aspect of the present disclosure is directed to a system for management of security on network infrastructure. In some embodiments, the system includes a log collector configured on a processor of a network security monitor. The log collector is configured to receive, via a first computer network, a plurality of logs of a second computer network. The plurality of logs are indicative of a status of the second computer network determined by a monitoring agent executing on the second computer network.); receive a first set of security events for the communication, each security event including network communication characteristics for the communication; for each security event in the first set of security events: identify a communication protocol associated with the security event(Giokas, ¶[0026], In some embodiments, the network security monitor is further configured to receive, via the first computer network, a first threat indicator from a first repository in a first format.); detect deviations of network communication characteristics of the security event from the acceptable network communication characteristics for the identified communication protocol(Giokas, ¶[0010] Systems and methods of the present disclosure serve to detect and alert network administrators of the presence of an APT such that administrators may take the appropriate action to remove the APT and repair damage caused by the APT. A network security monitor of the present disclosure can identify networks and systems infected with attacks (known or unknown). The network security monitor can detect multiple types of APTs that are present in the network prior to the network security monitor being initiated, or APTs that may attempt to infiltrate the network after the integration of the network security monitor.); and generate a record of each deviation identifying a communication characteristic for which the deviation is detected, so as to generate a set of one or more records of deviation for the first set of security events (Giokas, ¶[0023], The system includes a report engine configured on the network security monitor to generate a report based on the comparison to identify a threat); and store the set of one or more records of deviation as a security threat identifier for identifying subsequent security threats by comparing with the set of one or more records(Giokas, ¶[0012], The method can include a report engine configured on the network security monitor generating a report based on the comparing to identify a threat.).
Giokas in view of Spencer are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “network security and data management” It would of have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Giokas in view of Spencer to include a report engine configured on the network by generating a report based on to identify threats. 

25. Regarding Claim 14, Giokas in view of Spencer discloses, a non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer to perform the method as claimed in claim 1 (Same rational applied to claim 1 above)
Response to Arguments
26.  Applicants arguments have been considered but are moot in view of new grounds of rejection. 

Conclusion
 27.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mayasa Shaawat/
Examiner Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433